FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                v.
STATE OF WASHINGTON; SWINOMISH
INDIAN TRIBAL COMMUNITY; LUMMI
NATION; UPPER SKAGIT INDIAN                  No. 08-35794
TRIBE; CONFEDERATED TRIBES AND
                                                D.C. Nos.
BANDS OF THE YAKAMA INDIAN
NATION; TULALIP TRIBES; PORT              2:01-sp-00002-RSM
                                           2:70-cv-09213-RSM
GAMBLE S’KLALLAM INDIAN TRIBE;
JAMESTOWN S’KLALLAM INDIAN                      ORDER
TRIBE,
            Defendants-Appellees,
                v.
SAMISH INDIAN TRIBE,
                Movant-Appellant.
                                       
                   Filed August 19, 2009


                          ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be heard en banc pursuant to Circuit
Rule 35-3.




                            11785
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.